DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on December 18, 2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 and March 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the Specification (paragraphs 0027, 0076, 0078, 0092), contains language that makes claim 18 non- statutory. The term "computer readable medium” as used herein, refers to any medium, signal or carrier that provides information or is usable by a processor(s). This passage of the disclosure presents intrinsic evidence showing that Applicant intends for the term "medium" to cover something beyond physical articles or objects which are functionally or structurally interconnected with the instructions in such a manner as to enable the instructions to act as a computer component and realize their functionality. Since such a medium, signal or carrier that the term "computer readable medium" referred to may take many forms, including, but not limited to, non-volatile, volatile, and transmission media ... Transmission media includes coaxial cables, copper wires and fiber optics, including the wires that comprise the bus. It is noted that transmission media can also take the form of carrier waves, i.e., electromagnetic waves that can be modulated, as in frequency, amplitude, or phase, to transmit information signals. Additionally; transmission media can take the form of acoustic or light waves, such as those generated during radio wave and infrared data communications. As such, claim 18 as written and in view of Applicant's disclosure (paragraphs 0027, 0076, 0078, 0092), is not limited to a statutory subject matter and is therefore non-statutory.

The dependent claims 19-20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD).

Regarding claim 1, Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD) discloses “a method, comprising: periodically obtaining from a storage system a plurality of images” (See Paragraph 0128 describing “system may receive, for example, periodic or on demand updates to data stored in map database", [0129] "System 100 may upload data to a server (e.g., to the cloud) “respectively generated by a plurality of computing devices” (See Paragraph 0125 describing The image capture devices included on vehicle as part of the image acquisition unit) “and a computing device identifier associated with each of the plurality of images” (See Paragraph 0125 describing receive data over one or more networks (e.g., cellular networks, the Internet, etc.}": “Internet” implies IP address of device) “each of the plurality of computing devices being configured to periodically transmit to the storage system images generated thereby and the computing device identifier associated therewith for storage by the storage system” (See Paragraph 0231 describing sparse map may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map) “for each image obtained from the storage system: selecting, based on the computing device identifier associated with the image, a visual anomaly detection model from among a plurality of visual anomaly detection models that respectively correspond to the plurality of computing devices” (See Paragraph 0283 describing a three dimensional road model may be constructed from detecting short range sections and stitching them together. The stitching may be enabled by computing a six degree ego motion model; or Paragraph 0361 describing A different target trajectory may be generated for different types of vehicles) “applying the selected visual anomaly detection model to the image to determine whether a visual anomaly exists within the image” (See Paragraph 0363 describing generating the mapped lane marks in the sparse map may also include detecting and/or mitigating errors based on anomalies in the images or in the actual lane marks themselves) and “responsive to determining that a visual anomaly exists within the image” (See Paragraph 0363 and Figure 24F shows an exemplary anomaly 2495 associated with detecting a lane mark 2490. Anomaly 2495 may appear in the image captured by vehicle) “performing at least one of: generating an alert about the visual anomaly; or performing an automated action to correct a problem that caused the detected visual anomaly” (See Paragraph 0363 describing based on detecting the anomaly, the vehicle may omit point 2491 or may adjust it to be in line with other detected paints).

Regarding claim 9, Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD) discloses “a system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising: an image retriever configured to: periodically obtaining from a storage system a plurality of images” (See Paragraph 0128 describing “system may receive, for example, periodic or on demand updates to data stored in map database", [0129] "System 100 may upload data to a server (e.g., to the cloud) “respectively generated by a plurality of computing devices” (See Paragraph 0125 describing The image capture devices included on vehicle as part of the image acquisition unit) “and a computing device identifier associated with each of the plurality of images” (See Paragraph 0125 describing receive data over one or more networks (e.g., cellular networks, the Internet, etc.}": “Internet” implies IP address of device) “each of the plurality of computing devices being configured to periodically transmit to the storage system images generated thereby and the computing device identifier associated therewith for storage by the storage system” (See Paragraph 0231 describing sparse map may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map) “for each image obtained from the storage system: selecting, based on the computing device identifier associated with the image, a visual anomaly detection model from among a plurality of visual anomaly detection models that respectively correspond to the plurality of computing devices” (See Paragraph 0283 describing a three dimensional road model may be constructed from detecting short range sections and stitching them together. The stitching may be enabled by computing a six degree ego motion model; or Paragraph 0361 describing A different target trajectory may be generated for different types of vehicles) “applying the selected visual anomaly detection model to the image to determine whether a visual anomaly exists within the image” (See Paragraph 0363 describing generating the mapped lane marks in the sparse map may also include detecting and/or mitigating errors based on anomalies in the images or in the actual lane marks themselves) and “responsive to determining that a visual anomaly exists within the image” (See Paragraph 0363 and Figure 24F shows an exemplary anomaly 2495 associated with detecting a lane mark 2490. Anomaly 2495 may appear in the image captured by vehicle) “performing at least one of: generating an alert about the visual anomaly; or performing an automated action to correct a problem that caused the detected visual anomaly” (See Paragraph 0363 describing based on detecting the anomaly, the vehicle may omit point 2491 or may adjust it to be in line with other detected paints).

Regarding claim 18, Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD) discloses “a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform a method, the method comprising: periodically obtaining from a storage system a plurality of images” (See Paragraph 0128 describing “system may receive, for example, periodic or on demand updates to data stored in map database", [0129] "System 100 may upload data to a server (e.g., to the cloud) “respectively generated by a plurality of computing devices” (See Paragraph 0125 describing The image capture devices included on vehicle as part of the image acquisition unit) “and a computing device identifier associated with each of the plurality of images” (See Paragraph 0125 describing receive data over one or more networks (e.g., cellular networks, the Internet, etc.}": “Internet” implies IP address of device) “each of the plurality of computing devices being configured to periodically transmit to the storage system images generated thereby and the computing device identifier associated therewith for storage by the storage system” (See Paragraph 0231 describing sparse map may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map) “for each image obtained from the storage system: selecting, based on the computing device identifier associated with the image, a visual anomaly detection model from among a plurality of visual anomaly detection models that respectively correspond to the plurality of computing devices” (See Paragraph 0283 describing a three dimensional road model may be constructed from detecting short range sections and stitching them together. The stitching may be enabled by computing a six degree ego motion model; or Paragraph 0361 describing A different target trajectory may be generated for different types of vehicles) “applying the selected visual anomaly detection model to the image to determine whether a visual anomaly exists within the image” (See Paragraph 0363 describing generating the mapped lane marks in the sparse map may also include detecting and/or mitigating errors based on anomalies in the images or in the actual lane marks themselves) and “responsive to determining that a visual anomaly exists within the image” (See Paragraph 0363 and Figure 24F shows an exemplary anomaly 2495 associated with detecting a lane mark 2490. Anomaly 2495 may appear in the image captured by vehicle) “performing at least one of: generating an alert about the visual anomaly; or performing an automated action to correct a problem that caused the detected visual anomaly” (See Paragraph 0363 describing based on detecting the anomaly, the vehicle may omit point 2491 or may adjust it to be in line with other detected paints).

Claim(s) 1, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by {HASSAN AMER [US] ET AL) US 2018/0131710 A1.

HASSAN AMER ET AL. disclose the limitations of claims 1, 9 and 18 by providing a method for image-based anomaly detection with models that depended on the nodes concerned; in particular, Hassan et al. disclose network telephony anomaly detection systems. In one example, a method of operating a network telephony anomaly service includes monitoring endpoint identities associated with communication sessions occurring between user endpoints in a network telephony platform, and processing the endpoint identities to generate a digital image that distributes indicators of the endpoint identities into the digital image according to at least spatial relationships established among the endpoint identities. The method also includes detecting anomalies among the communication sessions according to at least the spatial relationships rendered in the digital image (See HASSAN AMER paragraphs [0025], [0031], [0032],0052). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD).

As per Claims 2-3, 10-11 and 19-20, Shapira et al. do not specifically recite “wherein a frequency at which each of the computing devices is configured to periodically transmit the images generated thereby is related to a frequency at which the plurality of images are periodically obtained from the storage system; wherein the frequency at which each of the computing devices is configured to periodically transmit the images generated thereby and the frequency at which the plurality of images are periodically obtained from the storage system are user-configurable”. However, Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD) discloses that it is configurable how frequent images are transmitted (see for instance Paragraph 0148). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made such configuration according to the given circumstances because that would have enhanced the versatility of Shapira et al. by allowing it to efficiently transmit images in autonomous vehicle navigation systems.

As per Claims 4, 12: The plurality of vehicles in Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD) provide a plurality of displays {at
least one display each vehicle).

As per Claims 5, 13: IP address of vehicle ([0125}} stands for that vehicle and its
sensors.

As per Claims 6, 14: Shapira et al. WO 2019/222358 A1 (MOBILEYE VISION TECHNOLOGIES LTD) Discloses in [0362] "vehicle 200 may detect erroneous point 2491 for example, ... by identifying the error based on detected lane mark points
before and after the anomaly”.

As per claims 7-8, 15-16: These configurations would be implemented according to the given circumstances without thereby exercising any inventive skill. In particular; in
order to identify an obstacle in an image of a camera and to carry out the
corrective action for that camera, the camera ID must be employed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
September 20, 2022